                                                             Page 1 of 18
                                    Government
                                      Exhibit
                                   _____________
                                         D




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 1 of 18
                                                             Page 2 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 2 of 18
                                                             Page 3 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 3 of 18
                                                             Page 4 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 4 of 18
                                                             Page 5 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 5 of 18
                                                             Page 6 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 6 of 18
                                                             Page 7 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 7 of 18
                                                             Page 8 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 8 of 18
                                                             Page 9 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 9 of 18
                                                            Page 10 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 10 of 18
                                                            Page 11 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 11 of 18
                                                            Page 12 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 12 of 18
                                                            Page 13 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 13 of 18
                                                            Page 14 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 14 of 18
                                                            Page 15 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 15 of 18
                                                            Page 16 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 16 of 18
                                                            Page 17 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 17 of 18
                                                            Page 18 of 18




Case 1:18-cv-00102-LCB-JEP Document 24-5 Filed 12/17/18 Page 18 of 18
